Filed 2/26/21 P. v. Frazier CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C090279

                   Plaintiff and Respondent,                                   (Super. Ct. No. 17FE019812)

         v.

CARL WILLIAM FRAZIER,

                   Defendant and Appellant.




         Karl Curtis, a passenger in a car driven by defendant Carl William Frazier,
attacked defendant when defendant said he would not continue to drive Curtis around in
search of crack cocaine. After the car crashed into some bushes, both men exited the
vehicle, defendant from the driver’s seat and Curtis from the front passenger seat. A
third person who was in the car testified that as Curtis walked away from the crash,
defendant pursued and then fatally stabbed him. Defendant testified that Curtis was
moving towards him and that he feared for his life. A jury found defendant guilty of first
degree murder, and the trial court sentenced him to 81 years to life in prison. On appeal,

                                                             1
defendant argues (1) there was insufficient evidence of premeditation and deliberation for
first degree murder and (2) the trial court committed reversible error by failing to instruct
the jury sua sponte on involuntary manslaughter. We will affirm.
                                     BACKGROUND
        Around 3:00 o’clock one morning in October 2017, Curtis and his girlfriend,
Angela Castro, called defendant and asked him for a ride in exchange for gas money.
Defendant and Curtis knew each other through a mutual acquaintance but were not
friends.
        Defendant picked up Curtis and Castro in his car about five minutes later. Curtis
gave defendant money for gas and the group went to several destinations as Curtis sought
crack cocaine. Eventually, all three individuals smoked crack cocaine inside the car.
        At some point while defendant was driving, defendant and Curtis began to argue
about the terms of their driving arrangement. Defendant demanded Curtis and Castro exit
the car so that he could go home, but Curtis refused to leave and demanded defendant
continue to drive him around. Curtis said to defendant, with an angry tone, “Bitch, you
are going to take me where I want to go.” Defendant threw Curtis’s money back at him,
saying, “I don’t want your money, you can have your money back.”
        Curtis “jump[ed] on top of” defendant, who had his seatbelt fastened and was still
driving. Curtis put defendant in a choke hold and knocked defendant’s glasses off his
face.
        People’s case
        Castro testified that as the two men “started tussling” and trying to punch each
other, she did not hear any threats uttered. She did hear Curtis say to defendant, “Take it
easy, I’m going to get off.”
        Moments later, the car collided into some bushes in a residential area.
        Curtis “jumped out” of the car and Castro followed. Curtis walked “around the
back of the vehicle” while defendant (not wearing his glasses) made his way to the

                                              2
driver’s side rear bumper of the car and then “r[an] back to the car,” “grabbed something
under the front seat,” and approached Curtis while holding a knife.
       Curtis, who never approached the driver’s side of the car and made no physical
movement toward defendant, was facing the car as he walked backwards away from the
vehicle (and from defendant) with his hands above his shoulders holding the sleeves of a
jacket. Now across the street from the crash scene, defendant lunged towards Curtis and
swung his knife at Curtis, who continued backing up while laughing and telling defendant
to “chill out.”
       Defendant swung his knife at Curtis three times. Curtis “stumbled backwards,”
“looked down,” and said, “Dude, dude, did you just stab me?” He fell to the ground and
“started bleeding out.”
       Castro started screaming and yelled, “[C]all 911.” Defendant “r[an] over with his
phone and asked [her] to dial 911 for him.” Castro dialed the number and gave the phone
back to defendant.
       Castro’s screaming woke a nearby resident, who went outside and saw a lot of
blood, Castro kneeling at Curtis’s side holding a T-shirt to Castro’s ribs, and defendant
standing by Curtis’s feet.
       The resident asked, “[D]id you call 911?” Defendant, who appeared “in a state of
shock” to the resident, “kind of stumbled a bit and turned around and headed for the car.”
Castro screamed at the resident to “get the license plate,” as defendant got into his car
and drove away from the scene.
       An autopsy revealed that Curtis died from a stab wound to the chest. The wound
was over four inches deep, piercing Curtis’s heart.
       Defendant’s case
       Defendant testified that when Curtis attacked him in the car, it felt like he was
being “tackled.” “[M]ost of [Curtis’s] body was on top of” defendant, and Curtis’s “left
hand was wrapped around” defendant’s head, and covering defendant’s nose and mouth,

                                              3
“suffocating” him. With his right hand, Curtis was “pounding . . . the top of” defendant’s
head. Defendant was “[e]xtremely frightened,” thinking Curtis was “trying to kill” him.
       Defendant unbuckled his seatbelt and “hit” the driver’s “door and . . . tumble[d]
out of the car” just as the car crashed into the bushes.
       After the crash, defendant, who without his bifocals saw nearby objects “very
blurry” and “[f]urther away” objects “a little clearer, but . . . still blurry,” was searching
for his glasses in the interior of the car when he heard the passenger door open.
Defendant saw Curtis exit the front passenger seat, and “looked over the roof” of the car
to see Curtis “coming around the back” and threatening to “beat [defendant’s] ass.”
       Defendant took that statement as a threat, as Curtis “had just tried to kill”
defendant.
       Defendant yelled at Castro to get out of the car, and then defendant (still without
his glasses) felt his way along the side of the car to the driver’s side taillight, and saw
Curtis “coming at [him].” It was “very dark” outside and “everything [was] blurry.”
Defendant, his back “wrenched out from falling out of the car and having [Curtis] on top
of [him] and pounding on” him, pulled a knife out of his pocket, “bent down under”
Curtis’s outstretched arms, “swung and . . . said, ‘Back off.’ ” Defendant “felt [his] hand
hit” Curtis, and saw Curtis take three steps backwards and say, “What did you do, stab
me motherfucker?”
       Defendant testified that he was “[f]rightened” and “[t]errified” when he swung the
knife. But “[a]ll [he] wanted to do [was] create space between” himself and Curtis, and
“get [Curtis] to stop and back off.”
       Defendant “followed” Curtis (who was “backing up across the street”) to try to
prevent Curtis from “fall[ing] flat on his face.” Curtis fell down on his rear end and then
fell onto his back. Defendant bent over Curtis and was calling out his name when Castro
“start[ed] screaming, [C]all 911, call 911,” just as defendant was reaching into his pocket
to pull out his phone.

                                               4
       Defendant held his phone up to Castro, saying, “I can’t see the phone.” Castro
entered 911, and then defendant “sen[t] the call,” able to distinguish the green (“send”)
and red (“end”) icons on the phone, but not “any numbers or anything.” Defendant
confirmed that the voice on the recording of a 911 call played to the jury earlier in the
trial was his.
       After the 911 call, defendant walked over to Castro and told her to “[k]eep
pressure” on the stab wound. Castro replied, “Fuck you.” Defendant got in his car and
drove home to tell his elderly mother, who he cared for, “what was going on,” “before
[law enforcement] just took [him] to jail.”
       On cross-examination, defendant said he was “angry” when Curtis refused to get
out of the car, and he never saw Curtis with a weapon.
       People’s rebuttal evidence
       A detective who spoke to defendant about seven hours after the stabbing testified
that she had photographs taken of defendant’s head and face, and that, consistent with
those photos, which were given to the jury, she observed no bruises on defendant’s head
or face at the time. The only potential bruising that defendant referenced when the
detective spoke with him was the possibility of “marks” on his right cheek.
       Defendant did not tell the detective that he fell out of the moving car onto his arm
or shoulder; if he had, photos would have been taken of those body parts.
       Jury instructions
       The trial court instructed the jury on first and second degree murder, lawful self-
defense, “heat of passion” voluntary manslaughter, and imperfect self-defense voluntary
manslaughter.
       Closing arguments
       The prosecutor argued the case was “about bringing a knife to a fistfight” that the
victim started, but that “ended when . . . the [v]ictim [was] walking away from the car.”
So when defendant “retriev[ed] a knife after seeing where the [v]ictim was . . . and

                                              5
stabb[ed] him after this argument,” “[i]t’s not really a self-defense case. It is a murder.”
“[W]hen that car crashes and . . . Curtis is walking backward away, there is no imminent
threat. There’s no need for self-defense.”
       The prosecutor also argued that defendant was being “less than honest” when he
claimed Curtis “beat the shit out of” him inside the car, as the photos taken approximately
seven hours afterward showed “no bruising . . . no injuries.”
       Defense counsel argued that the confluence of “[t]he surprise attack,” the car
crash, “[b]lurry images,” “[a] pounding heart,” and “[m]ere seconds” to react led
defendant to commit “[a]n act of self-defense.” When Curtis “comes back around the
car,” defendant had “no time . . . to do anything other than defend himself” against “this
man” who is “coming at him” and threatening to “whoop [defendant’s] ass.” “[T]his is
not first degree murder. This is not second degree murder. And this is not any type of
manslaughter. [¶] There was not enough time. . . . There was only time to act in lawful
self-defense.”
       Verdict and Sentencing
       On July 19, 2019, the jury found defendant guilty of first degree murder. The jury
also found true the allegation that defendant personally used a deadly weapon (the knife)
in the commission of the murder in violation of Penal Code section 12022, subdivision
(b)(1).1
       In a bifurcated proceeding, the jury found true allegations that defendant had four
prior serious felony and prior strike convictions (§§ 667, subds. (a), (e)(2), 1170.12, subd.
(c)(2)), and served six prior prison terms (§ 667.5, subd. (b)).
       On August 16, 2019, the trial court declined to exercise its section 1385 discretion
to strike any prior strike, but did strike three of the four serious felony priors, and all six




1      Undesignated statutory references are to the Penal Code.

                                               6
of the prison term priors. It then sentenced defendant to 75 years to life for the murder
(25 years to life, tripled because of the strike priors), consecutive to a six-year term (five
years for one serious felony prior and a consecutive one-year term for the deadly weapon
enhancement).
       Defendant timely appealed.
                                       DISCUSSION
                                               I
       Defendant argues there was insufficient evidence of premeditation and
deliberation for first degree murder. Specifically, defendant argues there was no
evidence of a plan to kill, of a motive to kill, nor that the manner of the killing reflected
an intent to kill according to a preconceived design.
       The People argue that substantial evidence supports the conviction for first degree
murder. We agree.
       “ ‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.]’ (People v. Lindberg (2008) 45
Cal.4th 1, 27.)” (People v. Battle (2011) 198 Cal.App.4th 50, 61-62.)
       The parties agree that the framework of People v. Anderson (1968) 70 Cal.2d 15 is
helpful in assessing the sufficiency of the evidence of premeditation and deliberation.
       “Anderson identified three factors commonly present in cases of premeditated
murder: ‘(1) [F]acts about how and what defendant did prior to the actual killing which
show that the defendant was engaged in activity directed toward, and explicable as
intended to result in, the killing—what may be characterized as “planning” activity;
(2) facts about the defendant’s prior relationship and/or conduct with the victim from
which the jury could reasonably infer a “motive” to kill the victim, which inference of

                                               7
motive, together with facts of type (1) or (3), would in turn support an inference that the
killing was the result of “a pre-existing reflection” and “careful thought and weighing of
considerations” rather than “mere unconsidered or rash impulse hastily executed”
[citation]; (3) facts about the nature of the killing from which the jury could infer that the
manner of killing was so particular and exacting that the defendant must have
intentionally killed according to a “preconceived design” to take his victim’s life in a
particular way for a “reason” which the jury can reasonably infer from facts of type (1) or
(2).’ [Citation.]” (People v. Koontz (2002) 27 Cal.4th 1041, 1081, italics omitted.)
       “ ‘When evidence of all three categories is not present, “we require either very
strong evidence of planning, or some evidence of motive in conjunction with planning or
a deliberate manner of killing.” [Citation.] But these categories of evidence . . . “are
descriptive, not normative.” [Citation.] They are simply an “aid [for] reviewing courts in
assessing whether the evidence is supportive of an inference that the killing was the result
of preexisting reflection and weighing of considerations . . . .” [Citation.]’ [Citation.]”
(People v. Elliot (2005) 37 Cal.4th 453, 470-471 (Elliot).)
       “A verdict of deliberate and premeditated first degree murder requires more than a
showing of intent to kill. (§ 189 [‘willful, deliberate and premeditated killing’ as first
degree murder].) ‘Deliberation’ refers to careful weighing of considerations in forming a
course of action; ‘premeditation’ means thought over in advance. [Citations.] ‘The
process of premeditation and deliberation does not require any extended period of time.
“The true test is not the duration of time as much as it is the extent of the reflection.
Thoughts may follow each other with great rapidity and cold, calculated judgment may
be arrived at quickly. . . .” [Citations.]’ [Citation.]” (People v. Koontz, supra, 27 Cal.4th
at p. 1080.)
       Here, in the light most favorable to the People, the record reflects that after the
altercation inside the car ended, and Curtis and defendant were physically separated (by
the car, whose front end had crashed into bushes), defendant then purposefully armed

                                               8
himself with a knife before pursuing a backpedaling Curtis across the street and fatally
stabbing him. That is sufficient evidence to support willful, deliberate, and premeditated
murder.
       Regarding planning, Castro’s testimony indicated that after Curtis and defendant
both exited the car, Curtis was walking away from the car and defendant was near the
driver’s side rear bumper of the car when defendant “r[an] back,” “grabbed something
under the front seat,” and then approached Curtis with a knife. The jury could have
construed this evidence as establishing that defendant planned a deadly encounter outside
the car. (See Elliot, supra, 37 Cal.4th at p. 471 [evidence that “defendant armed himself
with a knife prior to the attack ‘supports the inference that he planned a violent
encounter’ ” for purposes of the “planning” Anderson factor]; People v. Thomas (1992)
2 Cal.4th 489, 517 [“Circumstantial evidence suggestive of planning activity” where the
jury “could infer that defendant returned to his car to get the [weapon] before committing
the murder[ ]”].)
       Regarding motive, the jury could have construed the evidence as establishing
defendant deliberately intended to kill Curtis due to his anger with Curtis (1) for not
getting out of the car when defendant asked him to, and (2) for attacking defendant inside
his own car. (See People v. Jackson (1989) 49 Cal.3d 1170, 1200 [affirming first degree
murder conviction where “defendant became angry when approached by [a policeman]
and when asked his name,” as “ ‘the law does not require that a first degree murderer
have a “rational” motive for killing. Anger at the way the victim talked to him . . . may
be sufficient’ ”].)
       Regarding the manner of killing, even assuming for the sake of argument that
defendant is correct that the particulars of the single knife wound to Curtis’s chest did not
reflect a manner of killing consistent with first degree murder, the evidence of planning
and motive are sufficient for affirmance of the verdict. (See Elliot, supra, 37 Cal.4th at p.
470; People v. Hernandez (1988) 47 Cal.3d 315, 349, 350 [affirming first degree murder

                                              9
verdict though “evidence of premeditation and deliberation was not great” and evidence
of planning was “slim”].) This is so because even when evidence may support a contrary
finding, it is not our role to reweigh the evidence where the circumstances reasonably
justify the trier of fact’s findings. (People v. Albillar (2010) 51 Cal.4th 47, 60.)
                                              II
       Although defendant’s trial counsel did not ask for a jury instruction on involuntary
manslaughter, defendant argues that the trial court committed reversible error by failing
to give such an instruction sua sponte. Specifically, defendant contends there was
substantial evidence that defendant lacked “both the express malice (specific intent to
kill) and the implied malice (conscious disregard for life) required for either murder or
voluntary manslaughter,” triggering the trial court’s duty to provide an involuntary
manslaughter instruction even if trial counsel did not request it and the instruction
conflicted with a defense theory.
       The People argue there was insufficient evidence to trigger the sua sponte
instruction. They contend that even if there was substantial evidence defendant did not
intend to kill, that lack of intent “would not negate implied malice.”
       Both parties rely on People v. Brothers (2015) 236 Cal.App.4th 24 (Brothers) for
support.
       We conclude the trial court did not err.
       When there is substantial evidence showing a defendant committed a lesser
included offense, the trial court has a duty to instruct the jury on it. (People v. Cook
(2006) 39 Cal.4th 566, 596 (Cook).) “The court must, on its own initiative, instruct the
jury on lesser included offenses when there is substantial evidence raising a question as to
whether all the elements of a charged offense are present [citations], and when there is
substantial evidence that the defendant committed the lesser included offense, which, if
accepted by the trier of fact, would exculpate the defendant from guilt of the greater
offense.” (Ibid.) We review de novo the trial court’s failure to instruct on a lesser

                                              10
included offense, considering the evidence in the light most favorable to the defendant.
(People v. Millbrook (2014) 222 Cal.App.4th 1122, 1137.)
       “Murder is the unlawful killing of a human being . . . with malice aforethought.”
(§ 187, subd. (a).) “Second degree murder is the unlawful killing of a human being with
malice aforethought but without the additional elements, such as willfulness,
premeditation, and deliberation, that would support a conviction of first degree murder.
[Citations.]” (People v. Knoller (2007) 41 Cal.4th 139, 151.) “[M]alice may be express
or implied. [¶] . . . [It] is express when there is manifested a deliberate intention to
unlawfully take away the life of a fellow creature.” (§ 188, subd. (a).) It is “implied
when the killing is proximately caused by ‘ “an act, the natural consequences of which
are dangerous to life, which act was deliberately performed by a person who knows that
his conduct endangers the life of another and who acts with conscious disregard for
life.” ’ [Citation.] In short, implied malice requires a defendant’s awareness of engaging
in conduct that endangers the life of another—no more, and no less.” (Knoller, supra, at
p. 143.) Implied malice has “ ‘both a physical and a mental component. The physical
component is satisfied by the performance of “an act, the natural consequences of which
are dangerous to life.” [Citation.] The mental component is the requirement that the
defendant “knows that his conduct endangers the life of another and . . . acts with a
conscious disregard for life.” ’ ” (People v. Chun (2009) 45 Cal.4th 1172, 1181.)
       Voluntary manslaughter and involuntary manslaughter are both lesser included
offenses of murder. (People v. Thomas (2012) 53 Cal.4th 771, 813.) “The lesser
included offense of manslaughter does not include the element of malice, which
distinguishes it from the greater offense of murder. [Citation.]” (Cook, supra, 39 Cal.4th
at p. 596.)
       “When a homicide, committed with malice, is accomplished in the heat of passion
or under the good faith but unreasonable belief that deadly force is required to defend
oneself from imminent harm, the malice element is ‘negated’ or . . . ‘mitigated’; and the

                                             11
resulting crime is voluntary manslaughter, a lesser included offense of murder.
[Citations.]” (Brothers, supra, 236 Cal.App.4th at p. 30.)
       In contrast to murder and voluntary manslaughter, involuntary manslaughter is an
unlawful killing of a human being without malice or mitigated malice. (§ 192, subd. (b).)
“One commits involuntary manslaughter either by committing ‘an unlawful act, not
amounting to [a] felony’ or by committing ‘a lawful act which might produce death, in an
unlawful manner, or without due caution and circumspection.’ (§ 192, subd. (b).)”
(Cook, supra, 39 Cal.4th at p. 596.)
       Involuntary manslaughter also may be based on an unlawful killing in the course
of an inherently dangerous assaultive felony without malice (i.e., without the intent to kill
or without conscious disregard for life). (Brothers, supra, 236 Cal.App.4th at pp. 33-34;
see People v. Bryant (2013) 56 Cal.4th 959, 970 [“voluntary manslaughter requires either
an intent to kill or a conscious disregard for life”].)
       “ ‘[T]he existence of “any evidence, no matter how weak” will not justify
instructions on a lesser included offense, but such instructions are required whenever
evidence that the defendant is guilty only of the lesser offense is “substantial enough to
merit consideration” by the jury. [Citations.] “Substantial evidence” in this context is
“ ‘evidence from which a jury composed of reasonable [persons] could . . . conclude[ ]’ ”
that the lesser offense, but not the greater, was committed.’ ” (People v. Moye (2009) 47
Cal.4th 537, 553.)
       We find no error in the trial court’s noninstruction on involuntary manslaughter.
Even viewing the evidence in the light most favorable to defendant, there was insufficient
evidence for the instruction because a reasonable juror could not have entertained a
reasonable doubt that defendant acted in conscious disregard of the risk his conduct
posed to Curtis’s life. (See Brothers, supra, 236 Cal.App.4th at p. 34 [no substantial
evidence of absence of malice warranting an involuntary manslaughter instruction,
because even crediting defendant’s testimony that she did not intend to kill the victim,

                                               12
there was not “evidence from which a reasonable juror could entertain a reasonable doubt
that [defendant] had acted in conscious disregard of the risk her conduct posed to [the
victim’s] life”].)
       The evidence presented at trial showed that defendant engaged in inherently
dangerous assaultive felony conduct (Brothers, supra, 236 Cal.App.4th at pp. 34-35),
namely, as Curtis was retreating, defendant armed himself with a knife, lunged at Curtis
and swung the knife in a slashing motion across his upper torso three times. The fact that
defendant targeted the victim’s chest and heart—a crucially vital organ—increased the
likelihood of death and excluded the possibility that he merely was attempting to “get
him to stop and back off.” Ultimately, defendant’s knife penetrated four inches into
Curtis’s chest, piercing his heart. Such a forceful attack to a particularly vulnerable area
of Curtis’s body showed that defendant “deliberately engaged in a type of aggravated
assault the natural consequences of which are dangerous to human life, thus satisfying the
objective component of implied malice as a matter of law . . . .” (Brothers, at p. 35.)
       And though defendant contends a reasonable jury could have concluded that his
conduct lacked malice, defendant points to nothing in the trial record indicating he lacked
a subjective awareness of the danger his conduct posed to human life. Accordingly, the
trial court did not err. (Brothers, supra, 236 Cal.App.4th at p. 35 [“when . . . the
defendant indisputably has deliberately engaged in a type of aggravated assault the
natural consequences of which are dangerous to human life, thus satisfying the objective
component of implied malice as a matter of law, and no material issue is presented as to
whether the defendant subjectively appreciated the danger to human life his or her
conduct posed, there is no sua sponte duty to instruct on involuntary manslaughter,”
italics added].)
       We are not persuaded by defendant’s characterization of his testimony as
constituting substantial evidence that he acted without malice. Under defendant’s version
of events, his vision was blurry and it was dark outside. Curtis was coming at him.

                                             13
Defendant was “[f]rightened” and “[t]errified” when he swung the knife, but “[a]ll [he]
wanted to do [was] create space between” himself and Curtis and “get [Curtis] to stop
and back off.” Importantly, however, defendant testified that he swung the knife at
Curtis after he “bent down under” Curtis’s outstretched arms. Thus, defendant
understood that Curtis was within arm’s length when he violently swung his knife into
Curtis’s chest. This suggests that defendant acted with a conscious disregard for human
life. It does not suggest that defendant lacked a subjective appreciation for the danger to
human life his conduct posed.2




2      Further, any error in failing to instruct the jury on involuntary manslaughter was
harmless because “[t]he jury rejected the lesser options” of culpability, like second
degree murder and voluntary manslaughter, “and found defendant guilty of first degree
premeditated murder. Under the circumstances, there is no reasonable probability that,
had the jury been instructed on involuntary manslaughter, it would have chosen that
option.” (People v. Rogers (2006) 39 Cal.4th 826, 884.)

                                            14
                                  DISPOSITION
     The judgment is affirmed.



                                                KRAUSE   , J.



We concur:



     RAYE               , P. J.




     RENNER             , J.




                                      15